DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadala, JR. (US 20140194985), cited in IDS.
Regarding claim 1, Vadala discloses an implantable blood pump system comprising: an implantable blood pump 12 (Fig. 5, section 0036, the cup-like housing portion A houses the components which provide functional operation of control system 10, as it relates to the driving of an implanted pump); and a controller 10 coupled 51 to the implantable blood pump 12 (Fig. 5, section 0041, The digital processor 92 is adapted to run and control the overall system 10 as well as a pump attached thereto via 

Regarding claim 9, Vadala discloses the energy storage component comprises
a battery (section 0034, the support structure has a cup-like form adapted to receive a battery in its interior region. In some forms of the control system, the battery is affixed to housing portion and the portion B/battery module is replaceable as a unit. In other forms, the battery is removably located in housing portion and is user-replaceable within housing portion).
With respect to claim 10, Vadala discloses the battery is tolerant of single fault failure (section 0034, A secondary, or back-up, battery is disposed within the interior of upper housing portion A, and is coupled to the various elements in control system, to provide back-up power to control system in the event of catastrophic failure of battery or during routine replacement of battery with a charged or fresh unit).
Regarding claim 11, Vadala discloses the battery comprises cells arranged in at least two parallel battery packs (Section 0034, the battery are shown with geometric shape keying so that the battery can only be inserted in support structure in a single, proper manner. A secondary, or back-up, battery is disposed within the interior of upper housing portion, and is coupled to the various elements in control system, to provide 
Concerning claim 13, Vadala discloses he single fault failure comprises failure of one of the at least two parallel battery packs (section 0034, A secondary, or back-up, battery is disposed within the interior of upper housing portion A, and is coupled to the various elements in control system, to provide back-up power to control system in the event of catastrophic failure of battery or during routine replacement of battery with a charged or fresh unit).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 14-17, 19, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Paola et al (US 20190334283), cited in IDS.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
Regarding claim 1, Di Paola discloses an implantable blood pump system 10 comprising: an implantable blood pump 14 (Fig. 1, section 0063, The mechanical circulatory support system comprises a implantable blood pump); and a controller 20 coupled to the implantable blood pump 14 (Fig. 1, section 0065, A driveline which exits through the patient's abdomen, connects the implanted blood pump to the system controller), the controller comprising: a partially sealed housing defining an internal volume (section 0067,  The system controller can comprise a housing , that can define an internal volume, the housing can comprise a sealed housing and/or a partially sealed housing); an energy storage component 22 contained within the internal volume (section 0066, The system may be powered by either one, two, or more external power sources. In some embodiments, one or several energy storage components, such as, for example, one or several batteries, in the controller can power the mechanical circulatory support system); a processor configured to generate one or several signals affecting operation of the implantable blood pump (section 0059, the controller can directly control the implantable blood pump via one or several control signals, and/or the controller can provide one or several parameters that can be used by the implantable blood pump to affect operation of the implantable blood pump, such as, for example, to change a speed of the implantable blood pump); and a connector receptacle 108 located in a portion of the housing and comprising a plurality of contacts selectively 
Concerning claim 2, Di Paola discloses the partially sealed housing is watertight and non-air-tight (Section 0067, housing can be sealed in a watertight manner so that water cannot enter into the internal volume, and/or in some embodiments, the housing can be sealed in a non-airtight manner so as to allow gas to exit the housing).
With respect to claim 3, Di Paola discloses the partially sealed housing is configured to facilitate degassing of the energy storage element during a degassing failure mode when in use (section 0067, the housing can be sealed in a non-airtight manner so as to allow gas to exit the housing, such as, for example, can occur after degassing of energy storage components, such as one or several batteries contained within the housing).
Regarding claim 4, Di Paola discloses the connector insert is sealed (Section 0021, connector insert is sealed). 
Concerning claim 5, Di Paola discloses housing comprises multiple pieces joined and partially sealed together to define the internal volume (section 0068, the housing can comprise a plurality of pieces joined and/or sealed together to define the internal volume of the housing).
With respect to claim 6, Di Paola discloses the multiple pieces are joined and partially sealed by at least one of: a weld; a gasket; adhesive bonding; or solvent bonding (section 0068, the sealed joint can comprise at least one of the weld, a gasket, an adhesive bond, a solvent bond, where the like).

Concerning claim 9, Di Paola discloses the energy storage component comprises a battery (Section 0066, one or several energy storage components, such as, for example, one or several batteries).
With respect to claim 14, Di Paola discloses the controller comprising:
a housing defining an internal volume (section 0067, The system controller can comprise a housing , that can define an internal volume, the housing can comprise a sealed housing and/or a partially sealed housing); an energy storage component 22 (section 0066, The system may be powered by either one, two, or more external power sources. In some embodiments, one or several energy storage components, such as, for example, one or several batteries, in the controller can power the mechanical circulatory support system); a processor configured to generate one or several signals affecting operation of the implantable medical device (section 0059, the controller can directly control the implantable blood pump via one or several control signals, and/or the controller can provide one or several parameters that can be used by the implantable blood pump to affect operation of the implantable blood pump, such as, for example, to change a speed of the implantable blood pump); and a connector receptacle located in the housing and comprising a plurality of contacts selectively coupled via a circuitry to 
Regarding claim 15, Di Paola discloses housing is at least partially sealed (Section 0067, housing can be sealed in a watertight manner so that water cannot enter into the internal volume, and/or in some embodiments, the housing can be sealed in a non-airtight manner so as to allow gas to exit the housing).
Regarding claim 16, Di Paola discloses the partially sealed housing is watertight and non-air-tight (Section 0067, housing can be sealed in a watertight manner so that water cannot enter into the internal volume, and/or in some embodiments, the housing can be sealed in a non-airtight manner so as to allow gas to exit the housing).
Concerning claim 17, Di Paola discloses  the energy storage component comprises a battery (Section 0066, one or several energy storage components, such as, for example, one or several batteries).

Concerning claim 21 , Di Paola discloses the plurality of contacts comprises at least one positive contact and at least one negative contact (section 0069, the housing and the connector receptacles can each include one or several contacts, which one or several contacts can include, in some embodiments, at least one positive contact and at least one negative contact); wherein the circuitry is configured to detect connection of the at least one negative contact with at least one corresponding mating contact of the connector insert (section 0023, the plurality of contacts are positioned such that each of the positive contacts and the negative contacts mate with corresponding contacts of the connector insert when the connector insert is in either of the first orientation and the second orientation); and wherein the circuity is configured to deactivate the plurality of contacts when the at least one negative contact is not connected with the at least one corresponding mating contact of the connector insert (section 0126, the connector insert 804 can be removed from the connector receptacle 802 to decouple and/or disconnect the connector insert 804 and the connector receptacle).
Claim Objections
Claim(s) 7 and 12, 18, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792